 

10

ll

12

13

14

15

16

17

18

19

20

24

22

23

24

Judge: Mary Jo Heston

Chapter 13
‘Tacoma

UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF WASHINGTON AT TACOMA

In Re: Case No. 19-42919-M]JH

CLARENCE LEROY HANKINS ) MOTION TO VACATE CHAPTER 13
) DISMISSAL

debtor )

)
) DECLARATION
)
)
)

 

 

 

REASONABLE ACCOMMODATION REQUESTS:
1) Lrequest a “change, exception, or adjustment” to all Court “rules, policies, practices, or
services” as this handicapped person and/or my “assistant” (42 U.S.C. §§ 3617 & 3631)
reasonably deem “necessary” to accomplish my Chap 13 reorganization including without
limitation: extension of responses; form of motions and responses; change i in spacing; court
appointed RICO lawyer, and Court appointed attorney within the meaning of 42 U.S.C. § 3613;
not attending hearings without a Court appointed attorney and after my new doctor advises me i
am so able or that I am limited to responding in writing:

“Under the Fair Housing Act a reasonable accommodation is a change, exception, or

adjustment to a rule, policy, practice, or service. The Fair Housing Act makes it unlawful to

refuse to make reasonable accommodations to rules, policies, practices, or services when

such accommodations may be necessary to afford persons with disabilities an equal

opportunity to use and enjoy a dwelling and public and common use areas.”

https://www.hud.gov/program_offices/fair_ housing equal_opp/reasonable accommodations
and_modifications

DECLARATION:
2) I, Clarence L. Hankins declare Iam an “aggrieved person” (42 U.S.C. § 3602(i)) and
“witness victim or informant” (18 U.S.C. §§ 1512 & 1513) to multiple “discriminatory housing

1 Declaration. Motion To Vacate Dismissal of Hankins’ Chapter 13 Bankruptcy

 
10
11
12
13
14
15
16
| 17
18
19
20
21
22
23

24

 

 

practices” (42 U.S.C, § 3602(f). Iam a handicapped person with Takotsubo cardiomyopathy,
or stress cardiomyopathy,

3) Ihave done everything humanly possible, within the limits of my handicap, capability and
memory, to accommodate the Trustee as I understand the Trustee’s direction based upon
information provided by Mr. Symmes.

4) My understanding is Mr. Symmes implied and Jed me to believe the Trustee required certain

documents and did not care about due process and an investor being kidnapped at gunpoint with
intent to “murder” the family member of a “witness, victim or informant.” 18 U.S.C, §§ 1512
& 1513.

5) I caused to provide every document within the law, I believe providing the crossed out name
of an insurance purchaser was not reasonable, rational, within the law, violated any competent
trustee's Oath of Office, was intentional endangerment and was outside of any competent
trustee’s jurisdiction.

6) Mr. Symmes chastised me et al for refusing to aid and abet:
“attempts to kill” “..with intent to retaliate...”. 18 U.S.C. § 1513(a)(1) reasonably knowing
18 U.S.C. § 1513(a)(2)(B) “...in the case of an attempt, imprisonment for not more than 30
years,”

18 U.S.C. § 1512(aB)(B)G) “an attempt to murder; ”
L8 U.S.C. § 1512(b)(1): with intent to
(I) influence, delay, or prevent the testimony of any person in an official proceeding;

18 U.S.C. § 1512(6)(3): “hinder, delay, or prevent the communication to a law enforcement
officer or judge of the United States of information relating to the commission or possible
commission of a Federal offense.”

7) The suspect, believed to be the only person with motive, means and opportunity, that
attempted to murder the investor, is believed to be still at large and is permitted to commit
criminal acts with impunity by apparently splitting millions in unjust enrichment with certain
federal officials as civil forfciture(s).

8) SunTrust personnel were also permitted to pay $1 billion in fines in lieu of imprisonment as a
part of a civil forfeiture. According to the Compliant cited in previous documents submitted to
this Court, SunTrust personnel’s felonies were extensive. The DOJ terminated SunTrust’s ability
to submit “false” “documents” a.k.a. forged notes to courts and for public records on or about
2014. The DOJ did not state SunTrust had the right to launder forged documents through state
courts past the 2014 deadline. The same false documents have not changed. SunTrust laundered
a forged note, appertaining to the Virginia Steet Property, through a Snohomish County court.

9) Mr. Symmes effectively led me to believe this Court did not care if relevant facts were
concealed from the state court and this Court or if this Court deprived me of due process rights
under color of law. , -

2 Declaration. Motion To Vacate Dismissal of Hankins’ Chapter 13 Bankruptcy

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

10) A miscommunication in document due dates inter alia led me to believe the requested
documents were due “/2-4-19." The exception was the name of the person, who purchased
insurance, was crossed out.

11} The Trustee required insurance, Insurance was purchased. The Trustee then “quid pro quo”
“conditioned” the insurance purchaser’s name. It was communicated to Mr. Symmes the person
who purchased the insurance was a victim to “retaliation” (18 U.S.C, § 1513), kidnapping and
“attempt to kill.” Further, if the investor’s location were made a part of the public record there
may be more incidents with a deadly weapon. The same victim may be a loan guarantor to pay
off the original wet blue ink note pertaining to the Virginia Street Property. Further, the investor
should not aid and abet “false lost note assignments” (per the DOJ in the U.S.A v. SunTrust
(2014) Complaint) or the theft of the identity and forged signature (18 U.S.C. §§ 1028 &
1961(1)(B)) of the note maker SunTrust et al “concealed” (18 U.S.C. § 1001) from the state
court resuiting in a judgment in absentia (i.e. I was never personally served). The investor was
related to a “witness, victim or informant” (18 U.S.C. §§ 1512 & 1513), The investor was victim
to “retaliation” (18 U.S.C. § 1513) including kidnapping at gunpoint and “attempt to kill.” The
investor is experiencing ongoing physical “fear” (18 U.S.C. §§ 1951(b)(2) & 1961(1)(B) as a
result of reckless disregard for “due process” rights including the right to “life.”

12) I believe no sane, rational and reasonable trustee or judge or officer of the court would
knowingly and willfully violate their Oath Of Office and engage in an abuse of discretion
affecting the substantial constitutional right to “life” of a family member of a “witness victim or
informant.” Accordingly, aid and abet a second murder; third kidnapping; one kidnapping
attempt and “attempt to kill.” If the foregoing was not communicated to the Trustee it was NOT ©
for lack of effort.

13) My attorney, Mr. Symmes, led me to believe this Court would provide the attempted murder
victim / investor a protection order or this Court would seal the file. Apparently this was not
true. [have received no such documents.

14) The Life Tenancy Estate (“LTE”) is “necessary” to obtain “equal opportunity” (42 U.S.C. §
3604(f}(3)(B)) and retain the constitutional right to “life.” Because the LTE is minutes from a
manned fire station it is also instrumental to all persons with life threatening medical conditions,
such as mine, because the proximately location to emergency services may save my life and the
lives of others. Accordingly, it was effectively imparted to Mr. Symmes I am a rational person
who would want to be sure the documents intended for the Trustee were emailed to Symmes on
12-3-19 to satisfy what I was effectively led to believe was the day before the 12-4-19 due date.

15) The Trustee apparently desired the documents prior to 12-4-19.

16) understand the Trustee and this Court were prejudiced by the misstatement that there was a
$300,000+ 3000 s.f.+ house cited on the Bk application that was not disclosed as an asset.

17) Symmes erred when conducting Lewis County property value research,

33 te,

18) Contrary to Symmes’ “Stop Foreclosure” and “End Your Stress” “pretenses,
representations and promises” “transmitted by means of wire” and Symmes’ fulfillment of the
objective of the Chap 13 reorganization, Symmes intentionally required me to sign a declaration
advising the Trustee that I mistakenly added the neighboring 3000 s.f. “Dickerson residence”
because of handicap and memory loss.

3 Declaration. Motion To Vacate Dismissal of Hankins’ Chapter 13 Bankruptcy

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

19} Reasonably knowing the Dickerson residence was never a part of my 50% ownership in the
Lewis County property and was a substantial distance from my property line, I capitulated to
extortion and signed a declaration, under “threat” of interference with imy] right to fair housing,
stating the addition of the 3000 s.f. dwelling was a mistake because of handicap, memory loss
and stress cardiomyopathy.

20) Put simply I signed the declaration and revised Bk application under duress.

21) It appears to me Mr. Symmes intentionally prejudiced this Court, I had accurately stated I
lived in a camp trailer with no electricity; no water; no sewer and no phone service. Further, I
am not computer sapient. I rely upon others for computer functions. I did NOT need to research
that the Dickerson residence, situated a substantial distance from my ptoperty line, was located
on any part of the Lewis County property.

22) I reasonably requested (42 U.S.C. § 3604(£)(3)(B)) that Symmes file a motion for the
competent counsel, authorized by 42 U.S.C. § 3613(b), so a competent attorney could commence
an adversary proceeding and thus provide me due process. Mr. Symmes refused reasonably
knowing, as a quasi public official, he caused me to be deprived of Due Process rights.

CONCLUSION:
17) Residing in an area where there is no manned emergency services and no cell phone
communication to summons emergency assistance is “stressful.” Further, given the myriad of
Hankins’ publicly recorded “reasonable accommodation” (42 U.S.C. § 3604(£)(3)(B)) requests
for a loan for a rent income producing addition, that was concealed from the state court; any
judgment and sale were unconscionable and justice was not otherwise done. Accord, Mr.
Symmes’ emboldened “Step Foreclosure” and “End Your Stress” “pretenses, representations
and promises” “transmitted by means of wire” were considered a divine answer to prayer.

18) Hankins believes he has the right to rely upon laws of the United States that state Mr.
Symmes, the Trustee and this Court must provide a change, exception, or adjustment to a rule,
policy, practice, or service to attain “equal opportunity” (42 U.S.C. § 3604(£)(3)(B)) in reliance
upon “Due Process” rights” and the “Equal Protection Clause.” While the Equal Protection
Clause itself applies only to state and local governments, Hankins has the right to rely upon the
SCOTUS in Bolling v. Sharpe, 347 U.S. 497 (1954) holding that: “the Due Process Clause of the
Fifth Amendment nonetheless imposes various equal protection requirements on the federal
government via reverse incorporation.”

19) Hankins believes he should be able to rely upon housing laws of the United States inclading
related housing statutes and SCOTUS holdings that preempt conflicting state and federal laws.
Hankins believes he had the right to rely upon Mr. Symmes bold [emphasis added] “pretenses,
representations or promises” “transmitted by means of wire” that Mr. Symmes could
permanently “Stop Foreclosure” and permanently “End [foreclosure related] “Stress.”

20) Accordingly Hankins believes: a) he can rely upon this Court and the Trustee to provide

Hankins due process so Hankins can reside in a dwelling unit next to a fire station and
emergency services by the payment of fees and engaging in a Chapter 13 reorganization plan; b)

4 Declaration. Motion To Vacate Dismissal of Hankins’ Chapter 13 Bankyuptcy

 

 
10
i
12
13
14
15
16
17
18
19

20
21
22
23

24

the 2014 DOJ was correct in stating the note this Court is attempting to enforce is a “false”
“document” a.k.a. forged and void ab initio.

21) Hankins believes this Court; HUD; the United States and the Trustee were defrauded by
misrepresentation and concealment of relevant facts that deprived Hankins of due process rights
under color of law. When Mr. Symmes “neglected” to comply with 18 U.S.C. § 4 requirements,
Hankins was also denied due process.

On its own motion this Court may relieve Hankins and the Virginia Street Property from “final
judgment.”
Rule 60(b) Grounds for Relief from a Final Judgment, Order, or Proceeding. On motion and
Just terms, the court may relieve a party or its legal representative from a final judgment,
order, or proceeding for the following reasons:
(1) mistake, inadvertence, surprise, or excusable neglect;
(3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
misconduct by an opposing party;

22) WHEREFORE, Clarence Hankins prays this Court:
a) Vacate the Dismissal of Hankins’ Chapter 13 Bankruptcy.
b) Permits the Chapter 13 reorganization plan to continue,

¢) Provides an email address so Hankins’ assistants may communicate with the Clerk and
Trustee directly by email until competent counsel and court appointed counsel can represent
Hankins.

22) Hankins is not an attorney. Any “assistant” (42 U.S.C. 88 3617; 3631 & 24 CER. §
100.400) is not an attorney. Neither pretend to be one.

23) This is also an 18 U.S.C. § 4 report. Relevant facts; fraud upon courts; housing laws of the
United States; relevant SCOTUS findings and substance prevail over form,

Respectfully submitted by Clarence Hankins this 17" day of December 2019,

5 Declaration. Motion To Vacate Dismissal of Hankins’ Chapter 13 Bankruptcy

 

 

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

6 Declaration. Motion To Vacate Dismissal of Hankins’ Chapter 13 Bankruptcy

 
